REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Pat. 10,715,212 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Claims 2-21 are pending in this Office action.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior discloses or suggests that a test instrument for locating intermittent noise in a cable network system, the test instrument comprising: a controller electrically connected to the port, the controller being configured to access data on the cable network system via the port, the controller being configured to: collect signal data from the cable network system; generate a plurality of signal traces based on the collected signal data; isolate a number of signal traces in the plurality of signal traces based on a carrier reference profile and an upper boundary of a background noise floor of a predetermined frequency range; generate an output signal based on the number of isolated signal traces; and determine, based on the output signal, whether intermittent noise is present as recited in claim 2; a controller electrically connected to the port and being configured to communicate with the cable network system via the port, the controller including .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
August 5, 2021